Exhibit (10) - 30
EXCHANGE AGREEMENT
and
PLAN OF REORGANIZATION
by and among
SUPERIOR BANCORP
SUPERIOR HOLDINGS, LLC
AND
CAMBRIDGE SAVINGS BANK
Dated as of January 15, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I
  THE SHARE EXCHANGE

 
       
Section 1.1 Share Exchange
    1  
Section 1.2 The Closing
    2  
Section 1.3 Interpretation
    3  
 
        ARTICLE II

 
        REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

 
       
Section 2.1 Status
    4  
Section 2.2 Authorization, Enforceability
    4  
Section 2.3 Ownership
    4  
Section 2.4 Non-Contravention
    4  
Section 2.5 Investor Securities Law Representation
    5  
 
        ARTICLE III

 
        REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SUBSIDIARY

 
       
Section 3.1 Existence and Power
    6  
Section 3.2 Authorization and Enforceability
    6  
Section 3.3 Valid Issuance of Common Shares
    6  
Section 3.4 Non-Contravention
    6  
Section 3.5 No Company Material Adverse Effect
    7  
Section 3.6 Offering of Securities
    7  
Section 3.7 Brokers and Finders
    7  
Section 3.8 Company Financial Statements
    7  
Section 3.9 Proceedings
    8  
Section 3.10 Compliance with Laws; Permits
    8  
Section 3.11 Reports
    8  
 
        ARTICLE IV

 
        COVENANTS

 
       
Section 4.1 Commercially Reasonable Efforts
    9  
Section 4.2 Expenses
    9  
Section 4.3 Exchange Listing and Registration
    9  
Section 4.4 Certain Notifications Until Closing
    9  
Section 4.5 Stockholder’s Meeting
    10  
Section 4.6 Publicity
    10  
Section 4.7 Withholding of Tax
    10  

i 



--------------------------------------------------------------------------------



 



              Page   ARTICLE V

 
        SECURITIES LAW CONSIDERATIONS

 
        ARTICLE VI

 
        MISCELLANEOUS

 
       
Section 6.1 Termination
    11  
Section 6.2 Survival of Representations and Warranties
    11  
Section 6.3 Amendment
    11  
Section 6.4 Waiver of Conditions
    12  
Section 6.5 Governing Law; Submission to Jurisdiction, Etc.
    12  
Section 6.6 Notices
    12  
Section 6.7 Definitions
    13  
Section 6.8 Assignment
    14  
Section 6.9 Severability
    14  
Section 6.10 No Third-Party Beneficiaries
    14  
Section 6.11 Entire Agreement, Etc.
    15  
Section 6.12 Counterparts and Facsimile
    15  
Section 6.13 Federal Income Tax Treatment
    15  

ii 



--------------------------------------------------------------------------------



 



Defined Terms

     
Affiliate
  Section 6.7(b)
Agreement
  Preamble
Bankruptcy or Similar Event
  Section 6.7(c)
Business Combination
  Section 6.8
Capital Securities
  Recitals
Capitalization Date
  Section 3.1(b)
Closing
  Section 1.2(a)
Closing Date
  Section 1.2(a)
Code
  Recitals
Common Securities
  Recitals
Common Shares
  Section 1.1
Common Stock
  Recitals
Company
  Preamble
Company Material Adverse Effect
  Section 6.7(d)
Company 10-K
  Section 3.8
Covered Securities
  Section 4.8
Exchange
  Recitals
Exchange Act
  Section 6.7(g)
Governmental Entities
  Section 1.2(c)
Indenture
  Section 1.2(d)(iii)
Investor
  Preamble
Investor Material Adverse Effect
  Section 2.4
OTS
  Section 3.11
Previously Disclosed
  Section 6.7(e)
Proposals
  Section 4.5
SEC
  Section 4.5
Securities Act
  Section 6.7(f)
Significant Subsidiaries
  Section 3.1
Subsidiary
  Preamble
Transfer
  Section 5.4
Trust
  Recitals
Trust Agreement
  Recitals
Trust Shares
  Recitals

iii 



--------------------------------------------------------------------------------



 



     EXCHANGE AGREEMENT AND PLAN OF REORGANIZATION, dated as of January 15, 2010
(this “Agreement”) by and among Superior Bancorp, a Delaware corporation (the
“Company”), Superior Holdings, LLC, an Alabama limited liability company (the
“Subsidiary”), and Cambridge Savings Bank, a Massachusetts-chartered savings
bank (the “Investor”).
BACKGROUND
     WHEREAS, the Investor is, as of the date hereof, the beneficial owner of
3,500 shares of the Trust’s capital securities designated as “Floating Rate
Capital Securities”, having a liquidation amount of $1,000.00 per share (the
“Capital Securities”) that were issued pursuant to the Amended and Restated
Declaration of Trust of Superior Capital Trust I, a Delaware Statutory Trust
(the “Trust”), dated as of July 19, 2007 among the Company, Wilmington Trust
Company as the Delaware Trustee and the Institutional Trustee, and the
administrators named therein (the “Trust Agreement”);
     WHEREAS, the Company, the Subsidiary and the Investor desire to exchange
newly issued shares of the voting common stock par value $.001 of the Company
(the “Common Stock”) for the 3,500 shares of the Capital Securities beneficially
owned and held by the Investor (the “Trust Shares”), on the terms and subject to
the conditions set forth herein, such Trust Shares to be transferred to the
Subsidiary (the “Exchange”);
     WHEREAS, the Subsidiary is a wholly-owned subsidiary of the Company; and
     WHEREAS, the Company, the Subsidiary and the Investor intend the Exchange
be treated as a reorganization pursuant to Section
368(a)(1)(E) of the Internal Revenue Code of 1981, as amended (the “Code), each
of the parties be a party to a reorganization, as that term is defined in
Section 368(b) of the Code, and this Agreement constitute and reflect a “plan of
reorganization”, as that term is defined in Treasury Regulation § 1.368-2(g).
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties do hereby agree as
follows:
ARTICLE I
THE SHARE EXCHANGE
     Section 1.1 Share Exchange.
     On the terms and subject to the conditions set forth in this Agreement,
(a) the Company agrees to issue and deliver the number of shares of Common Stock
to the Investor with an aggregate “market value” equal to seventy-seven percent
(77%) of the face value of the Trust Shares with the per share market value of
the Common Stock being equal to the lower of (i) the weighted average of the
sales price of all newly issued shares of the Common Stock sold after the date
hereof and before or simultaneously with the Closing or (ii) the weighted
average of the sales price of all newly issued shares of the Common Stock sold
simultaneously with or within forty-eight hours prior to the Closing (the
“Common Shares”), and (b) the Investor agrees to cause the transfer to the
Subsidiary as contemplated by the terms of this Agreement the Trust Shares in
exchange for the Common Shares being delivered to the Investor; provided,
however, that the foregoing terms of this Section 1.1 shall be amended to
reflect (and to provide the Investor with the benefit of) any terms (including
pricing terms) that would be more favorable to the Investor that are applicable
in another transaction similar to the one contemplated hereby between Superior
and another investor that closes after the date hereof but before or
simultaneously with the Exchange contemplated hereby.

1



--------------------------------------------------------------------------------



 



     Section 1.2 The Closing.
     (a) The closing of the Exchange (the “Closing”) will take place at the
offices of Haskell Slaughter Young & Rediker, LLC, 1400 Park Place Tower, 2001
Park Place North, Birmingham, Alabama 35203, at 9:00 a.m., CST on the business
day after the day on which all of the conditions set forth in Sections 1.2(c),
(d) and (e) are satisfied or waived (other than those conditions that by their
terms must be satisfied on the Closing Date, but subject to the satisfaction or
waiver of those conditions), or at such other place, time and date as shall be
agreed between the Company, the Subsidiary and the Investor. The time and date
on which the Closing occurs is referred to in this Agreement as the “Closing
Date”.
     (b) Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.2, at the Closing (i) the Company will deliver to the Investor
the Common Shares, as evidenced by one or more certificates dated the Closing
Date and registered in the name of the Investor or its designee(s) which
certificate or certificates shall be issued without any restrictive legend, and
(ii) the Investor will transfer the Trust Shares, to the Subsidiary as
contemplated by the terms of this Agreement.
     (c) The respective obligations of the Investor and the Company to
consummate the Exchange are subject to the fulfillment (or waiver by the Company
and the Investor, as applicable) prior to the Closing of the following
conditions:
     (i) any approvals or authorizations of all United States and other
governmental, regulatory or judicial authorities (collectively, “Governmental
Entities”) required for the consummation of the Exchange shall have been
obtained or made in form and substance reasonably satisfactory to each party and
shall be in full force and effect and all waiting periods required by United
States or other applicable law, if any, shall have expired;
     (ii) no provision of any applicable United States or other law and no
judgment, injunction, order or decree of any Governmental Entity shall prohibit
consummation of the Exchange as contemplated by this Agreement; and
     (iii) the Company shall have obtained the consent of its shareholders to
issue the Common Shares if such consent is required by NASDAQ (see Section 4.5
hereof).
     (d) The obligation of the Investor to consummate the Exchange is also
subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:
     (i) completion between the date hereof and June 30, 2010, of the sale (for
cash or in an exchange for any of the Company’s then outstanding trust preferred
or capital securities or an exchange for any of the Company’s then outstanding
debt) of at least $75 million of the Company’s Common Stock in one or more
offerings, public or private (including any sale or exchanges that may close
simultaneously with the Exchange contemplated hereby);
     (ii) (A) the representations and warranties of the Company set forth in
Article III of this Agreement shall be true and correct in all material respects
as though made on and as of the Closing Date (other than representations and
warranties that by their terms speak as of another date, which representations
and warranties shall be true and correct in all material respects as of such
other date), except to the extent that the failure of such representations and
warranties to be so true and correct (without giving effect to any qualifiers or
exceptions relating to materiality or Company Material Adverse Effect (as
defined below)), individually or in the aggregate or the failure to comply with
such covenants, does not have and would not reasonably be likely to have a
Company Material Adverse Effect and (B) the Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;

2



--------------------------------------------------------------------------------



 



     (iii) the Investor shall have received a certificate signed on behalf of
the Company by a senior executive officer of the Company certifying to the
effect that the conditions set forth in Section 1.2 (c) and (d)(i) and (ii) have
been satisfied;
     (iv) the Investor shall have received an amount equal to all accrued and
unpaid distributions on the Trust Shares to, but excluding, the Closing Date in
cash to an account designated by the Investor;
     (v) the Company shall have delivered one or more certificates in proper
form evidencing the Common Shares to the Investor or its designee(s), which
certificate or certificates shall be issued without any restrictive legend;
     (vi) the Company shall have delivered to the Investor written opinions from
outside counsel to the Company, addressed to the Investor and dated as of the
Closing Date, in substantially the form attached hereto as Annex D; and
     (e) The obligation of the Company and the Subsidiary to consummate the
Exchange is also subject to the fulfillment (or waiver by the Company and the
Subsidiary) at or prior to the Closing of each of the following conditions:
(i) the representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all respects as though made on and as of
the Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be true and
correct in all respects as of such other date) and the covenants of the Investor
hereunder shall have been complied with, except to the extent that the failure
of such representations and warranties to be so true and correct (without giving
effect to any qualifiers or exceptions relating to materiality or Investor
Material Adverse Effect (as defined below)), individually or in the aggregate or
the failure to comply with such covenants, does not have and would not
reasonably be likely to have an Investor Material Adverse Effect and (ii) the
Investor shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing.
     Section 1.3 Interpretation.
     When a reference is made in this Agreement to “Recitals,” “Articles,”
“Sections,” “Annexes” or “Schedules” such reference shall be to a Recital,
Article or Section of, or Annex or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean any day
except Saturday, Sunday and any day on which banking institutions in New York,
New York, Birmingham, Alabama or Wilmington, Delaware generally are authorized
or required by law, regulation or executive order to remain closed or are
customarily closed.

3



--------------------------------------------------------------------------------



 



ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR
     The Investor represents and warrants to the Company as of the date hereof
and as of the Closing Date that:
     Section 2.1 Status.
     The Investor is validly existing and continuing to operate under the laws
of the Commonwealth of Massachusetts, with the necessary power and authority to
own its properties and conduct its business in all material respects as
currently conducted.
     Section 2.2 Authorization, Enforceability.
     The Investor has the power and authority to execute and deliver the
Transaction Documents to which it is a party and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance by the
Investor of the Transaction Documents to which it is a party and the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Investor, and no further approval or
authorization is required on the part of the Investor. The Transaction Documents
to which the Investor is a party are or will be a valid and binding obligation
of the Investor enforceable against the Investor in accordance with their
respective terms, except as the same may be limited by the Bankruptcy or Similar
Exceptions.
     Section 2.3 Ownership.
     (a) The Investor is the record and beneficial owner of the Trust Shares,
free and clear of any lien, security interest, charge or encumbrance and any
other limitation or restriction (including any restriction on the right to vote,
sell or otherwise dispose of the Trust Shares) and will transfer and deliver to
the Company at the Closing valid title to the Trust Shares free and clear of any
lien, security interest, charge or encumbrance and any such limitation or
restriction.
     (b) As of the date hereof, the Investor does not beneficially own any of
the outstanding shares of Common Stock. As of the consummation of the Exchange,
the Investor will not beneficially own more than 5% of the outstanding shares of
Common Stock or voting power of the Company. The Investor does not have an
agreement, arrangement or understanding with any person (other than the Company)
to acquire, dispose of or vote any securities of the Company.
     Section 2.4 Non-Contravention.
     The execution, delivery and performance by the Investor of this Agreement
and the consummation of the transactions contemplated hereby and compliance by
the Investor with the provisions hereof, will not (a) violate, conflict with, or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of the Investor under any of the terms, conditions or
provisions of (i) its organizational documents, or (ii) any note, bond,
mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Investor is a party or by which it may be
bound, or to which the Investor or any of the properties or assets of the
Investor may be subject, or (b) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Investor or its properties or assets except, in the case of clauses
(a)(ii) and (b), for those occurrences that, individually or in the aggregate,
have not had and would not be reasonably likely to have an Investor Material
Adverse Effect. “Investor Material Adverse Effect” means a material adverse
effect on the ability of the Investor to consummate the Exchange and the other
transactions contemplated by this Agreement.
     Other than in connection or in compliance with the provisions of the
Securities Act and the securities or blue sky laws of the various states, to the
Investor’s knowledge, without inquiry, no notice to, filing with, exemption

4



--------------------------------------------------------------------------------



 



or review by, or authorization, consent or approval of, any Governmental Entity
is required to be made or obtained by the Investor in connection with the
consummation by the Investor of the Exchange and the other transactions
contemplated by this Agreement, except as would not reasonably be expected to
have a material adverse effect on the ability of the Investor to consummate the
Exchange and other transactions contemplated by this Agreement.
     Section 2.5 Investor Securities Law Representation.
     (a) The Investor has knowledge, skill and experience in financial, business
and equity investments in entities such as the Company and is capable of
evaluating the merits and risks of such investment and protecting the Investor’s
interest in connection with the acquisition of the Common Shares. The Investor
understands that the acquisition of the Common Shares is a speculative
investment and involves substantial risks and that the Investor could lose the
Investor’s entire investment in the Common Shares. Further, the Investor has
taken full cognizance of and understands all of the risks related to the
purchase of the Common Shares. To the extent deemed necessary by the Investor,
the Investor has retained, at its own expense, and relied upon, appropriate
professional advice regarding the investment, tax and legal merits and
consequences of purchasing and owning the Common Shares. The Investor has the
ability to bear the economic risks of the Investor’s investment in the Company,
including a complete loss of the investment, and the Investor has no need for
liquidity in such investment.
     (b) The Investor has been furnished by the Company all information (or
provided access to all information) regarding the business and financial
condition of the Company, its expected plans for future business activities, the
attributes of the Common Shares and the merits and risks of an investment in the
Common Shares which the Investor has requested or otherwise believes that the
Investor needs in order to evaluate the investment in the Company.
     (c) In making the Investor’s investment decision, the Investor is relying
solely on investigations made by the Investor and the Investor’s
representative(s), if any. The Company’s offer to exchange the Common Shares was
communicated to the Investor in such a manner that the Investor was able to ask
questions of and receive answers from the management of the Company concerning
the terms and conditions of the Exchange, and that at no time was the Investor
presented with or solicited by or through any advertisement, article, leaflet,
public promotional meeting, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or meeting or any other form of general or public
advertising or solicitation.
     (d) The Investor acknowledges that the Investor has been advised that:
     (i) The Common Shares have not been approved or disapproved by the
Securities and Exchange Commission (the “SEC”) or any state securities
commission, nor has the SEC or any state securities commission passed upon the
accuracy or adequacy of any representations by the Company; and
     (ii) In making an investment decision, the Investor must rely on its own
examination of the Company and the terms of the proposed sale to the Investor of
the Common Shares, including the merits and risks involved, The Common Shares
have not been recommended by any federal or state securities commission or other
regulatory authority. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of any representation by the Company.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SUBSIDIARY
     Except as Previously Disclosed, the Company and, as applicable, the
Subsidiary represent and warrant to Investor as of the date hereof and as of the
Closing Date that:

5



--------------------------------------------------------------------------------



 



     Section 3.1 Existence and Power.
     (a) Organization, Authority and Significant Subsidiaries. The Company is
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all necessary power and authority to own, operate and
lease its properties and to carry on its business as it is being currently
conducted, and except as has not, individually or in the aggregate, had and
would not reasonably be expected to have a Company Material Adverse Effect, has
been duly qualified as a foreign corporation for the transaction of business and
is in good standing under the laws of each other jurisdiction in which it owns
or leases properties or conducts any business so as to require such
qualification; each subsidiary of the Company that is a “significant subsidiary”
within the meaning of Rule 1-02(w) of Regulation S-X under the Securities Act
(“Significant Subsidiary”) including, but not limited to, the Subsidiary, has
been duly organized and is validly existing in good standing under the laws of
its jurisdiction of organization. The Charter and bylaws of the Company, copies
of which have been provided to the Investor prior to the date hereof, are true,
complete and correct copies of such documents as in full force and effect as of
the date hereof.
     (b) Capitalization. The authorized capital stock of the Company, and the
outstanding capital stock of the Company (including securities convertible into,
or exercisable or exchangeable for, capital stock of the Company) as of the most
recent fiscal month-end preceding the date hereof (the “Capitalization Date”) is
set forth on Schedule A. The outstanding shares of capital stock of the Company
have been duly authorized and are validly issued and outstanding, fully paid and
nonassessable, and subject to no preemptive rights (and were not issued in
violation of any preemptive rights). Except as provided in the Warrant
(described on Schedule A), as of the date hereof, the Company does not have
outstanding any securities or other obligations providing the holder the right
to acquire Common Stock that is not reserved for issuance as specified on
Schedule A, and the Company has not made any other commitment to authorize,
issue or sell any Common Stock. Since the Capitalization Date, the Company has
not issued any shares of Common Stock other than (i) shares issued upon the
exercise of stock options or delivered under other equity-based awards or other
convertible securities or warrants which were issued and outstanding on the
Capitalization Date and disclosed on Schedule A and (ii) shares disclosed on
Schedule A.
     Section 3.2 Authorization and Enforceability.
     (a) Each of the Company and the Subsidiary has the corporate power and
authority to execute and deliver this Agreement and to carry out its obligations
hereunder.
     (b) The execution, delivery and performance by each of the Company and the
Subsidiary of this Agreement and the Transaction Documents and the consummation
of the transactions contemplated hereby and thereby, have been duly authorized
by all necessary corporate action on the part of the Company and the Subsidiary
and, if any, its respective stockholders or members, and no further approval or
authorization is required on the part of the Company or the Subsidiary, subject
to the necessity of obtaining stockholder approval if required by NASDAQ. This
Agreement and any related transaction documents to which the Company or the
Subsidiary is a party are valid and binding obligations of the Company and the
Subsidiary, enforceable against the Company and the Subsidiary in accordance
with its and their terms, subject to the Bankruptcy or Similar Exceptions.
     Section 3.3 Valid Issuance of Common Shares.
     The Common Shares have been duly and validly authorized and when issued and
delivered pursuant to this Agreement, such Common Shares will be duly and
validly issued and fully paid and non-assessable and will not be issued in
violation of any pre-emptive rights, resale rights, rights of first refusal or
similar rights.
     Section 3.4 Non-Contravention.
     (a) The execution, delivery and performance by the Company of this
Agreement, and the consummation of the transactions contemplated hereby, and
compliance by the Company with the provisions hereof and thereof, will not
(i) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Company or any

6



--------------------------------------------------------------------------------



 



Company subsidiary under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Company Subsidiary is a party or by which it or any Company
Subsidiary may be bound, or to which the Company or any Company Subsidiary or
any of the properties or assets of the Company or any Company Subsidiary may be
subject, or (ii) subject to compliance with the statutes and regulations
referred to in the next paragraph, violate any statute, rule or regulation or
any judgment, ruling, order, writ, injunction or decree applicable to the
Company or any Company Subsidiary or any of their respective properties or
assets except, in the case of clauses (i)(B) and (ii)(B), for those occurrences
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.
     (b) Other than the filing of any current report on Form 8-K required to be
filed with the SEC, such filings and approvals as are required to be made or
obtained under any state “blue sky” laws and such consents and approvals that
have been made or obtained, no notice to, filing with, exemption or review by,
or authorization, consent or approval of, any Governmental Entity is required to
be made or obtained by the Company in connection with the consummation by the
Company of the Exchange except for any such notices, filings, exemptions,
reviews, authorizations, consents and approvals the failure of which to make or
obtain would not, individually or in the aggregate, reasonably be expected to
have a Company Material Adverse Effect.
     Section 3.5 No Company Material Adverse Effect.
     Since September 30, 2009, no fact, circumstance, event, change, occurrence,
condition or development has occurred that, individually or in the aggregate,
has had or would reasonably be likely to have a Company Material Adverse Effect,
except as disclosed on Schedule B.
     Section 3.6 Offering of Securities.
     Neither the Company nor any person acting on its behalf has taken any
action (including any offering of any securities of the Company under
circumstances which would require the integration of such offering with the
offering of the Common Shares under the Securities Act and the rules and
regulations of the SEC promulgated thereunder), which might subject the
offering, issuance or sale of the Common Shares to the Investor pursuant to this
Agreement to the registration requirements of the Securities Act.
     Section 3.7 Brokers and Finders.
     No broker, finder or investment banker is entitled to any financial
advisory, brokerage, finder’s or other fee or commission in connection with this
Agreement or the transactions contemplated hereby based upon arrangements made
by or on behalf of the Company or any Company Subsidiary for which the Investor
could have any liability.
     Section 3.8 Company Financial Statements.
     (a) The consolidated financial statements of the Company and its
consolidated subsidiaries included or incorporated by reference in the Company’s
annual report on Form 10-K for the fiscal year ended December 31, 2008 (the
“Company 10-K”), present fairly in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates indicated therein and the consolidated results of their operations for the
periods specified therein; and except as stated therein, such financial
statements were prepared in conformity with GAAP applied on a consistent basis.
     (b) The Company and its subsidiaries do not have any liabilities or
obligations (accrued, absolute, contingent or otherwise) of a nature that would
be required to be accrued or reflected in a consolidated balance sheet prepared
in accordance with GAAP, other than liabilities or obligations (i) reflected on,
reserved against, or disclosed in the notes to, the Company’s consolidated
balance sheet included in the Company 10-K, (ii) that are reflected or disclosed
in any Current Reports on Form 8-K or Quarterly Reports on Form 10-Q or
(iii) that otherwise, individually or in the aggregate, would not be reasonably
likely to have a Company Material Adverse Effect.

7



--------------------------------------------------------------------------------



 



     Section 3.9 Proceedings.
     (a) As of the date of this Agreement, there is no litigation or similar
proceeding pending or, to the Company’s knowledge, threatened to which the
Company or any of its subsidiaries is a party or of which any property of the
Company or any of its subsidiaries is the subject which the Company’s management
believes, individually or in the aggregate, has had or would be reasonably
likely to have a Company Material Adverse Effect.
     (b) Neither the Company nor any of its Significant Subsidiaries is a party
to any written agreement or memorandum of understanding with, or a party to any
commitment letter or similar undertaking to, or is subject to any order or
directive by or is a recipient of any supervisory letter from, or has adopted
any board resolutions at the request of, any bank regulatory authority that, in
any such case, is currently in effect and has had or would be reasonably
expected to have a Company Material Adverse Effect.
     Section 3.10 Compliance with Laws; Permits.
     (a) The Company is a registered thrift holding company and, as of the date
hereof, both it and all of its depository institution subsidiaries were deemed
to be “well capitalized” under applicable Office of Thrift Supervision statutes
and regulations. The Company and each of its subsidiaries have conducted their
businesses in compliance with all applicable federal, state and foreign laws,
regulations and applicable stock exchange requirements, including all laws and
regulations restricting activities of thrift holding companies and thrift
organizations, except for any noncompliance that, individually or in the
aggregate, has not had and would not be reasonably likely to have a Company
Material Adverse Effect.
     (b) The Company and each subsidiary have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations, individually or in the
aggregate, have not had and would not be reasonably likely to have a Company
Material Adverse Effect; and all such permits, licenses, certificates of
authority, orders and approvals are in full force and effect and, to the
knowledge of the Company, no suspension or cancellation of any of them is
threatened, and all such filings, applications and registrations are current,
except where such absence, suspension or cancellation, individually or in the
aggregate, have not had and would not be reasonably likely to have a Company
Material Adverse Effect.
     Section 3.11 Reports.
     (a) Since December 31, 2006, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act.
     (b) The Company’s 10-K and any reports or forms (after amendment where
applicable) filed with the SEC pursuant to the requirements of the Securities
Act or the Exchange Act on or after January 1, 2009, when they were filed or
became effective (taking into account, amendments where applicable) with the
SEC, as the case may be, conformed in all material respects to the requirements
of the Securities Act or the Exchange Act, as applicable, and the rules and
regulations of the SEC thereunder, and did not when filed (taking into account,
amendments where applicable) with the SEC, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.
     (c) Since December 31, 2006, the Company and each subsidiary have filed all
material reports, registrations and statements, together with any required
amendments thereto, that it was required to file with the Office of Thrift
Supervision (the “OTS”), the FDIC and any other applicable federal or state
securities or banking authorities, except where the failure to file any such
report, registration or statement, individually or in the aggregate, has not had
and would not be reasonably likely to have a Company Material Adverse Effect. As
of their respective dates, each of the foregoing reports complied with all
applicable rules and regulations promulgated by the OTS, the FDIC and any other
applicable foreign, federal or state securities or banking authorities, as the
case may be, except for any failure that, individually or in the aggregate, have
not had and would not be reasonably likely to have a Company Material Adverse
Effect.

8



--------------------------------------------------------------------------------



 



     (d) The records, systems, controls, data and information of the Company and
the subsidiaries are recorded, stored, maintained and operated under means
(including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the subsidiaries or their accountants (including all means of
access thereto and therefrom). The Company (1) has implemented and maintains
disclosure controls and procedures (as defined in Rule 13a-15(e) under the
Exchange Act) to ensure that material information relating to the Company and
its subsidiaries is made known to the chief executive officer and the chief
financial officer of the Company by others within those entities, and (ii) has
disclosed, based on its most recent evaluation prior to the date hereof, to the
Company’s outside auditors and the audit committee of the Company’s board of
directors (A) any significant deficiencies and material weaknesses in the design
or operation of internal controls over financial reporting (as defined in
Rule 13a-15(f) under the Exchange Act) that are reasonably likely to adversely
affect the Company’s ability to record, process, summarize and report financial
information and (B) any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company’s internal
controls over financial reporting. To the knowledge of the Company, there is no
reason that its outside auditors and its chief executive officer and chief
financial officer will not be able to give the certifications and attestations
required pursuant to the rules and regulations adopted pursuant to Section 404
of the Sarbanes-Oxley Act of 2002, without qualification, when next due.
ARTICLE IV
COVENANTS
     Section 4.1 Commercially Reasonable Efforts.
     Subject to the terms and conditions of this Agreement, each of the parties
will use its commercially reasonable efforts in good faith to take, or cause to
be taken, all actions, and to do, or cause to be done, all things necessary,
proper or desirable, or advisable under applicable laws, so as to permit
consummation of the Exchange as promptly as practicable and otherwise to enable
consummation of the transactions contemplated hereby and shall use commercially
reasonable efforts to cooperate with the other party to that end.
     Section 4.2 Expenses.
     Unless otherwise provided in this Agreement, each of the parties hereto
will bear and pay all costs and expenses incurred by it in connection with the
transactions contemplated under this Agreement.
     Section 4.3 Exchange Listing and Registration.
     The Company shall, at the Company’s expense, cause, (a) subject to
applicable listing rules, the Common Shares to be listed on the NASDAQ Global
Market, subject to official notice of issuance, and shall maintain such listing
for so long as any Common Stock is listed on such exchange; and (b) if the
Common Shares are not freely tradable in the hands of the Investor as
contemplated by Article V hereof, the Common Shares to be issued to the Investor
pursuant to a registration statement filed with the SEC such that the Common
Shares will be immediately tradable in the hands of the Investor.
     Section 4.4 Certain Notifications Until Closing.
     From the date hereof until the Closing, the Company shall promptly notify
the Investor of (a) any fact, event or circumstance of which it is aware and
which would reasonably be likely to cause any representation or warranty of the
Company contained in this Agreement to be untrue or inaccurate in any material
respect or to cause any covenant or agreement of the Company contained in this
Agreement not to be complied with or satisfied in any material respect and
(b) except as Previously Disclosed, any fact, circumstance, event, change,
occurrence, condition or development of which the Company is aware and which,
individually or in the aggregate, has had or would reasonably be likely to have
a Company Material Adverse Effect; provided, however, that delivery of any
notice pursuant to this Section 4.4 shall not limit or affect any rights of or
remedies available to the Investor.

9



--------------------------------------------------------------------------------



 



     Section 4.5 Stockholder’s Meeting.
     (a) It is currently contemplated by the Company that it may issue a
significant number of shares of its Common Stock in other transactions or
offerings between the date of this agreement and March 31, 2010. The number of
shares of Common Stock issued in such transactions or offerings may be
sufficiently great to abrogate any requirement under NASDAQ rules for
stockholder approval of the Exchange. If by March 31, 2010, stockholder approval
of the Exchange would still be required by applicable NASDAQ rules, the Company
shall hold a meeting of its stockholders (which may be its annual meeting or a
special meeting) as promptly as practicable to seek approval of the Exchange and
the issuance of the Common Shares pursuant to this Agreement (the “Proposals”).
The Board of Directors shall recommend to the Company’s stockholders that such
stockholders vote in favor of the Proposals. In connection with such meeting,
the Company shall prepare (and the Investor will provide information reasonably
required by the Company to be included therein) and file with the Securities and
Exchange Commission (the “SEC”) as promptly as practicable a preliminary proxy
statement. The Company shall use its reasonable best efforts to respond to any
comments of the SEC or its staff thereon and to cause a definitive proxy
statement related to such stockholders’ meeting or consent to be mailed to the
Company’s stockholders, and the Company shall use its reasonable best efforts to
solicit proxies for such stockholder approval of the Proposals. Each of the
Investor and the Company agrees promptly to correct any information provided by
it or on its behalf for use in the proxy statement if and to the extent that
such information shall have become false or misleading in any material respect.
     (b) None of the information supplied by the Company for inclusion in any
proxy statement in connection with any such stockholders meeting of the Company
or consent will, at the date it is filed with the SEC, when first mailed to the
Company’s stockholders and at the time of any stockholders meeting, and at the
time of any amendment or supplement thereof, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
misleading.
     Section 4.6 Publicity. No public release or announcement concerning the
transactions contemplated hereby shall be issued by either party without the
prior consent of the other party (which consent shall not be unreasonably
withheld or delayed), except as such release or announcement may be required by
law or the rules or regulations of any United States or foreign securities
exchange, in which case the party required to make the release or announcement
shall, to the extent reasonably practicable, allow the other party reasonable
time to comment on such release or announcement in advance of such issuance. The
provisions of this Section 4.6 shall not restrict the ability of a party hereto
to summarize or describe the transactions contemplated by this Agreement in any
prospectus or similar offering document or other report required by law,
regulation stock exchange or rule so long as the other party is provided a
reasonable opportunity to comment on such disclosure in advance.
     Section 4.7 Withholding of Tax. All payments with respect to the Common
Stock issued in exchange for, or pursuant to the terms of, any of the foregoing
instruments (the “Covered Securities”) shall be subject to withholding and
backup withholding to the extent required by law. If, prior to making any
payment with respect to Covered Securities held by the Investor, the Company
receives from the Investor a duly executed, valid, accurate and properly
completed IRS Form W-9 evidencing the entitlement of such entity to an exemption
from backup withholding with respect to such payment, and the Company does not
know, or have reason to know that such exemption is not available, the Company
shall, and shall cause its paying agent to, make such payment with respect to
such Covered Securities (including the transfers by the Company pursuant to the
Exchange), free and clear of backup withholding of United States federal income
tax, as supported by such form.
ARTICLE V
SECURITIES LAW CONSIDERATIONS
     The issuance of the Common Shares upon exchange of the Trust Shares is
intended to be exempt from registration pursuant to Section
3(a)(9) of the Securities Act. Since the Investor has held the Trust Shares for
a sufficient period of time under Rule 144 promulgated pursuant to the Exchange
Act such that the Trust Shares would be freely tradable by the Investor, all the
Common Shares issued to the Investor pursuant to this Agreement

10



--------------------------------------------------------------------------------



 



will be freely tradable under U.S. securities laws by such Investor. The Company
shall cooperate with the Investor to effect any transfer of the Common Shares by
the Investor and to facilitate the timely preparation and delivery of
certificates representing Common Shares to be delivered to any transferee of the
Investor, which certificates shall be free, to the extent permitted under law,
of all restrictive legends, and to enable such Common Shares to be in such
denominations and registered in such names as the Investor may reasonably
request.
ARTICLE VI
MISCELLANEOUS
     Section 6.1 Termination.
     This Agreement may be terminated at any time prior to the Closing:
     (a) by either the Investor or the Company if the Closing shall not have
occurred by June 30, 2010; provided, however, that the right to terminate this
Agreement under this Section 6.1(a) shall not be available to any party whose
breach of any representation or warranty or failure to perform any obligation
under this Agreement shall have caused or resulted in the failure of the Closing
to occur on or prior to such date;
     (b) by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement and such order, decree, ruling or other action
shall have become final and nonappealable;
     (c) by the mutual written consent of the Investor and the Company; or
     (d) by Investor, if the Company has suffered a Company Material Adverse
Effect as defined in Section 6.7(d) hereof;
     In the event of termination of this Agreement as provided in this
Section 6.1, this Agreement shall forthwith become void and there shall be no
liability on the part of either party hereto except that nothing herein shall
relieve either party from liability for any breach of this Agreement.
     Section 6.2 Survival of Representations and Warranties.
     The representations and warranties of the Company made herein or in any
certificates delivered in connection with the Closing shall survive the Closing
for a period of one year after Closing; provided that the representations and
warranties made in Sections 3.1, 3.2 or 3.3 shall survive Closing until the
expiration of the applicable statute of limitations. The representations of the
Investor made herein or in any certificates delivered in connection with the
Closing shall survive the Closing for a period of one year after the Closing;
provided that the representations and warranties made in Sections 2.1, 2.2 and
2.5 shall survive Closing until the expiration of the applicable statute of
limitations.
     Section 6.3 Amendment.
     No amendment of any provision of this Agreement will be effective unless
made in writing and signed by an officer or a duly authorized representative of
each of the Company, the Subsidiary and the Investor; provided that the Investor
may unilaterally amend any provision of this Agreement to the extent required to
comply with any changes after the date hereof in applicable federal statutes. No
failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right,
power or privilege. The rights and remedies herein provided shall be cumulative
of any rights or remedies provided by law.

11



--------------------------------------------------------------------------------



 



     Section 6.4 Waiver of Conditions.
     The conditions to each party’s obligation to consummate the Exchange are
for the sole benefit of such party and may be waived by such party in whole or
in part to the extent permitted by applicable law. No waiver will be effective
unless it is in a writing signed by a duly authorized officer of the waiving
party that makes express reference to the provision or provisions subject to
such waiver.
     Section 6.5 Governing Law; Submission to Jurisdiction, Etc.
     This Agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed entirely within such State. Each of the
parties hereto agrees (a) to submit to the jurisdiction and venue of the United
States District Court for the Northern District of Alabama for any and all civil
actions, suits or proceedings arising out of or relating to this Agreement or
the Exchange contemplated hereby and (b) that, to the fullest extent permitted
by law, notice may be served upon (i) the Company at the address and in the
manner set forth for notices to the Company in Section 6.6 and (ii) the Investor
in accordance with applicable law. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO HEREBY UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY
CIVIL LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR THE EXCHANGE
CONTEMPLATED HEREBY.
     Section 6.6 Notices.
     Any notice, request, instruction or other document to be given hereunder by
any party to the other will be in writing and will be deemed to have been duly
given (a) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, or (b) on the second business day following the date of
dispatch if delivered by a recognized next day courier service. All notices
hereunder shall be delivered as set forth below or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice.
     If to the Company or the Subsidiary:
Superior Bancorp
17 North Twentieth Street
Birmingham, Alabama 35203
Attention: James A. White
Facsimile: 205-488-3335
email: jim.white@superiorbank.com
Telephone: (205) 327-3656
Attention: William H. Caughran
Facsimile: 205-488-3335
email: bill.caughran@superiorbank.com
Telephone: (205) 327-3615
     With a copy to:
Haskell Slaughter Young & Rediker, LLC
1400 Park Place Tower
2001 Park Place North
Birmingham, Alabama 35203
Attention: Robert E. Lee Garner
Facsimile: (205) 324-1133
email: relg@hsy.com
Telephone: (205) 254-1417
Attention: Kimberly L. Hager
Facsimile: (205) 324-1133
email: klh@hsy.com
Telephone: (205) 254-1473

12



--------------------------------------------------------------------------------



 



     If to the Investor:
Cambridge Savings Bank
1374 Massachusetts Avenue
Cambridge, MA 02138
Attention: Wayne F. Patenaude, Executive Vice President, Chief Financial Officer
and Treasurer
Facsimile: (617) 864-8812
Email: wpatenaude@cambridgesavings.com
Telephone: (617) 441-4183
     With a copy to:
Goodwin Procter LLP
Exchange Place, 53 State Street
Boston, MA-02109
Attention: William P. Mayer, Esq.
Facsimile: (617) 523-1231
email: wmayer@goodwinprocter.com
Telephone: (617) 570-1534
Attention: Eric R. Fischer, Esq.
Facsimile: (617) 523-1231
email: efischer@goodwinprocter.com
Telephone: (617) 570-1522
     Section 6.7 Definitions.
     (a) When a reference is made in this Agreement to a subsidiary of a person,
the term “subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity (i) of which such person or a subsidiary of
such person is a general partner or (ii) of which a majority of the voting
securities or other voting interests, or a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or persons performing similar functions with
respect to such entity, is directly or indirectly owned by such person and/or
one or more subsidiaries thereof.
     (b) The term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
when used with respect to any person, means the possession, directly or
indirectly, of the power to cause the direction of management and/or policies of
such person, whether through the ownership of voting securities by contract or
otherwise.
     (c) The term “Bankruptcy or Similar Exceptions” means as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity.
     (d) The term “Company Material Adverse Effect” means a material adverse
effect on (i) the business, results of operation or financial condition of the
Company and its consolidated subsidiaries taken as a whole; provided, however,
that Company Material Adverse Effect shall not be deemed to include the effects
of (A) changes after the date hereof in general business, economic or market
conditions (including changes generally in prevailing interest rates, credit
availability and liquidity, currency exchange rates and price levels or trading
volumes in the United States or foreign securities or credit markets), or any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism, in each case generally affecting the industries in which the Company
and its subsidiaries operate, (B) changes or proposed changes after the date
hereof in GAAP or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after date hereof in
securities, banking and other laws of general applicability or related policies
or interpretations of Governmental

13



--------------------------------------------------------------------------------



 



Entities (in the case of each of these clauses (A), (B) and (C), other than
changes or occurrences to the extent that such changes or occurrences have or
would reasonably be expected to have a materially disproportionate adverse
effect on the Company and its consolidated subsidiaries taken as a whole
relative to comparable U.S. banking or financial services organizations), or (D)
changes in the market price or trading volume of the Common Stock or any other
equity, equity-related or debt securities of the Company or its consolidated
subsidiaries (it being understood and agreed that the exception set forth in
this clause (D) does not apply to the underlying reason giving rise to or
contributing to any such change); or (ii) the ability of the Company to
consummate the Exchange and the other transactions contemplated by this
Agreement and perform its obligations hereunder on a timely basis.
     (e) The term “Previously Disclosed” means information set forth or
incorporated in the Company’s Annual Report on Form 10-K for the most recently
completed fiscal year of the Company filed with SEC prior to the date hereof or
in its other reports and forms filed with or furnished to the SEC under
Sections 13(a), 14(a) or 15(d) of the Exchange Act on or after the last day of
the most recently completed fiscal year of the Company and prior to the date
hereof.

  (f)   (i)    The term “Securities Act” means the Securities Act of 1933 as
amended.         (ii)    The term “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

     (g) the phrase “simultaneously with” an event means anything that occurs
within two business days of such event.
     (h) To the extent any securities issued pursuant to this Agreement or the
transactions contemplated hereby are registered in the name of a designee of the
Investor pursuant to Section 6.8(c) or transferred to an Affiliate of the
Investor, all references herein to the Investor holding or owning any debt or
equity securities of the Company, Common Shares or Registrable Securities (and
any like variations thereof) shall be deemed to refer to the Investor, together
with such designees and/or Affiliates, holding or owning any debt or equity
securities, Common Shares or Registrable Securities (and any like variations
thereof), as applicable.
     Section 6.8 Assignment.
     Neither this Agreement nor any right, remedy, obligation nor liability
arising hereunder or by reason hereof shall, to the fullest extent permitted by
law, be assignable by any party hereto without the prior written consent of each
other party, and any attempt to assign any right, remedy, obligation or
liability hereunder without such consent shall be void, except (a) an
assignment, in the case of a Business Combination where such party is not the
surviving entity, or a sale of substantially all of its assets, to the entity
which is the survivor of such Business Combination or the purchaser in such
sale, and (c) an assignment by the Investor of this Agreement to an Affiliate of
the Investor; provided that if the Investor assigns this Agreement to an
Affiliate, the Investor shall be relieved of its obligations under this
Agreement and all rights and obligations of the Investor hereunder shall be
exercised by, and shall be the responsibility of, such Affiliate. “Business
Combination” means a merger, consolidation, statutory share exchange or similar
transaction that requires the approval of the Company’s stockholders.
     Section 6.9 Severability.
     If any provision of this Agreement, or the application thereof to any
person or circumstance, is determined by a court of competent jurisdiction to be
invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.
     Section 6.10 No Third-Party Beneficiaries.
     Nothing contained in this Agreement, expressed or implied, is intended to
confer upon any person or entity other than the Company, the Trust and the
Investor any benefit, right or remedies, except that the provisions of

14



--------------------------------------------------------------------------------



 



Sections 4.4 and 5.4 shall inure to the benefit of the persons holding Capital
Shares during any tacked holding period, as contemplated by that Section.
     Section 6.11 Entire Agreement, Etc.
     This Agreement (including the Annexes and Schedules hereto) constitute the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, both written and oral, between the parties, with
respect to the subject matter hereof.
     Section 6.12 Counterparts and Facsimile.
     For the convenience of the parties hereto, this Agreement may be executed
in any number of separate counterparts, each such counterpart being deemed to be
an original instrument, and all such counterparts will together constitute the
same agreement. Executed signature pages to this Agreement may be delivered by
facsimile and such facsimiles will be deemed as sufficient as if actual
signature pages had been delivered.
     Section 6.13 Federal Income Tax Treatment.
     The Company, the Subsidiary and the Investor intend the Exchange be treated
as a reorganization pursuant to Section 368(a)(1)(E) of the Code (i.e., a
recapitalization of the Company), each of the parties be a party to a
reorganization, as that term is defined in Section 368(b) of the Code, and this
Agreement constitute and reflect a “plan of reorganization”, as that term is
defined in Treasury Regulation § 1.368-2(g).

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SUPERIOR BANCORP
      By:   /s/ James A. White       Name:  James A. White      Title:  Chief
Financial Officer        SUPERIOR HOLDINGS, LLC
      By:   Superior Bancorp       Its:    Member              By:   /s/ James
A. White       Name:  James A. White      Title:  Chief Financial Officer       
CAMBRIDGE SAVINGS BANK
      By:   /s/ Wayne F. Patenaude       Name:  Wayne F. Patenaude     
Title:  Executive Vice President and Chief Financial Officer     

[Signature Page of Exchange Agreement]

16



--------------------------------------------------------------------------------



 



SCHEDULE A
CAPITALIZATION
     Common Stock
     Par value: $0.001
     Total Authorized: 200,000,000 Outstanding: 11,667,794
     Subject to warrants, options, convertible securities, etc.: 3,849,439
     Reserved for benefit plans and other issuances: 0
     Remaining authorized but unissued: 184,482,767
     Shares issued after Capitalization Date (other than pursuant to warrants,
options, convertible securities, etc. as set forth above): None
     Preferred Stock
     Par value: None
     Total Authorized: 5,000,000
     Outstanding (by series): None.
     Reserved for issuance: None
     Remaining authorized but unissued: 4,931,000

 



--------------------------------------------------------------------------------



 



SCHEDULE B
     Response to Section 3.5: [to be completed if applicable]

 



--------------------------------------------------------------------------------



 



ANNEX D
FORM OF OPINION
     (a) The Company is duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Subsidiary is organized and validly
existing under the Laws of the State of Alabama.
     (b) Each of the Company and the Subsidiary has the corporate power and
authority to execute and deliver the Exchange Agreement and to carry out its
obligations thereunder.
     (c) The execution, delivery and performance by each of the Company and the
Subsidiary of the Exchange Agreement, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary corporate
action on the part of the Company and the Subsidiary, and no further approval or
authorization is required on the part of the Company and the Subsidiary.
     (d) The Exchange Agreement has been duly executed and delivered by the
Company and the Subsidiary and, assuming the due execution and delivery by the
other parties thereto, is a valid and binding obligation of each of the Company
and the Subsidiary, enforceable against the Company and the Subsidiary in
accordance with its terms. The foregoing opinion as to the enforceability of the
Exchange Agreement against the Company and the Subsidiary is subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles, regardless of whether such enforceability is
considered in a proceeding at law or in equity.
     (e) The Company is not or, after giving effect to the issuance of the
Common Shares pursuant to the Exchange Agreement, would be on the date hereof an
“investment company” or an entity “controlled” by an “investment company,” as
such terms are defined in the Investment Company Act of 1940, as amended.
     (f) The issuance by the Company of the Common Shares to the Investor upon
exchange of the Trust Shares as contemplated by the Exchange Agreement will be
exempt from the registration requirements of the Securities Act pursuant to
Section 3(a)(9) thereof, and, assuming that the Investor has held the Trust
Shares for more than six months, the Common Shares issued to the Investor by the
Company will be freely tradable under Rule 144 promulgated pursuant to the
Exchange Act.
     (g) The Common Shares to be issued pursuant to the Agreement have been
validly authorized and, upon issuance and delivery against consideration
therefor as contemplated by the Agreement, will be validly issued, fully paid
and non-assessable.

 